Citation Nr: 0021763	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-48 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease at L4-5, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from November 1984 to 
November 1994.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Montgomery, Alabama.  That decision 
granted service connection for degenerative disc disease at 
L4-5 and awarded a 10 percent rating for that condition. 

A video conference hearing was held in December 1997 before 
the undersigned, who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 2000).  A transcript of the hearing has been included 
in the claims folder.

In April 1998, the Board remanded the issue concerning 
degenerative disc disease for the purpose of obtaining 
additional medical information.  In that remand, the Board 
asked that the veteran's VA medical records be obtained and 
included in the claims folder before providing the veteran a 
VA examination.  The Board also directed that development be 
undertaken for private medical records.  

In April 1998, the RO wrote to the veteran, asking him to 
provide information about private treatment and releases for 
those records.  The veteran did not respond to that letter.  
The RO has complied with that remand instruction.

In conjunction with the remand, the veteran underwent an 
examination of the spine.  A copy of that examination has 
been included in the claims folder.  However, as the RO had 
not obtained and associated the veteran's VA treatment 
records with the file prior to the examination, the 
examination was conducted without complete review of the 
record.  In addition, the examiner apparently dictated the 
examination report, responding to a series of questions or 
items contained in an examination guideline.  A document 
containing these guidelines and questions is not associated 
with the examination report or the claims folder, frustrating 
the Board's efforts to understand the examination report.  
Because VA medical records must be obtained and reviewed by 
the examination provider, the RO should ask that the medical 
center provide a copy of the examination guidelines used by 
the examining doctor, or that the examination report be 
provided with the specific items to which responses are 
provided included.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Obtain and associate with the claims 
folder all VA treatment records of the 
veteran from Birmingham VA medical 
center, from May 1996 to the present.  
Records requested include all progress 
notes, treatment records, reports of 
examination, and hospitalizations for 
treatment of the veteran's lumbar spine 
disorder.  These records should include 
reports of all special tests or studies 
done on the veteran's spine, including a 
magnetic resonance imagery (MRI) done in 
October 1995 at the University of 
Alabama, Birmingham.  If the report of 
such testing is not of record in the 
veteran's VA medical file, ask the 
veteran to provide a release so that it 
may be requested directly from University 
of Alabama, Birminham.  

2.  After those records have been 
obtained and included in the claims 
folder, the file should be forwarded to 
the physician who examined the veteran in 
May 1998.  The physician should prepare 
an addendum to the May 1998 examination 
report, indicating whether the treatment 
records that were not previously 
contained in the claims file warrant any 
change in the examination report.  In 
addition, the examining physician or the 
medical center should be asked to provide 
a written copy of the guidelines for the 
examination that was conducted in May 
1998, so that the Board will know the 
specific areas of inquiry that prompted 
the responses indicated on the 
examination report.

3.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the benefit sought on appeal remains 
denied, provide the appellant and his 
representative a supplemental statement 
of the case and accord an appropriate 
period of time for response.  Thereafter, 
the claim should be returned to the Board 
for further consideration.

The appellant is hereby given notice that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the veteran until he is contacted by 
the regional office. The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

